Name: Commission Regulation (EC) No 1293/94 of 3 June 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 93 000 tonnes of common wheat fodder held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6. 94 Official Journal of the European Communities No L 141 /11 COMMISSION REGULATION (EC) No 1293/94 of 3 June 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 93 000 tonnes of common wheat fodder held by the Danish intervention agency of 93 000 tonnes of common wheat fodder held by it in accordance with Regulation (EEC) No 2131 /93 . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 9 June 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall be 30 June 1994. 3 . Tenders must be lodged with the Danish interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; whereas that Regulation lays down, in particular, that the minimum price to be paid is the local market price and that it may not, under any circumstances, be lower than the intervention price for the cereal concerned ; Whereas, in the present market situation, a standing invi ­ tiation to tender for the resale on the internal market of 93 000 tonnes of common wheat fodder held by the Danish intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, EF-Direktoratet Nyupsgade 26 DK-1602 KÃ ¸benhavn V (Tlf. 33 92 70 00, telefax 33 92 69 48 , telex 15 137). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Danish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5 . 8 . 1993, p . 22. O OJ No L 191 , 31 . 7. 1993, p. 76. O OJ No L 21 , 26. 1 . 1994, p. 1 .